Citation Nr: 1106619	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-34 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.

4.  Entitlement to a compensable evaluation for residuals of 
prostate cancer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in 
January 2003, August 2004, and June 2005.

The January 2003 rating decision denied the claim for entitlement 
to service connection for bilateral hearing loss.  In a Board 
decision issued in September 2007, the Board noted that the 
Veteran submitted a notice of disagreement (NOD) in February 
2003, that a statement of the case (SOC) was issued in June 2003, 
and that although the Veteran submitted a statement on June 10, 
2003 saying that he wanted to drop his appeal for service 
connection for bilateral hearing loss, he submitted relatively 
contemporaneous statements, including one received on July 7, 
2003, indicating that he wanted to pursue this claim, such that 
the Board found he had perfected an appeal of the January 2003 
rating decision concerning the denial of service connection for 
bilateral hearing loss.

The August 2004 rating decision reduced the rating assigned for 
residuals of prostate cancer from 100 percent (issued in an April 
2003 rating decision) to noncompensable (zero percent), and the 
June 2005 rating decision denied the claim for increased rating 
for PTSD and entitlement to a TDIU.  

These claims were previously remanded by the Board in September 
2007 for additional development and to address due process 
concerns.  The claim for entitlement to a compensable rating for 
residuals of prostate cancer was specifically remanded by the 
Board for the issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for 
tinnitus has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the Veteran's claims for service connection for 
bilateral hearing loss, entitlement to an increased rating for 
PTSD, and entitlement to a TDIU would be premature at this time 
as he has requested a hearing before a member of the Board.  See 
VA Form 9 received April 2009.  To ensure full compliance with 
due process requirements, a remand is required to schedule the 
Veteran for a Board hearing.

As noted in the Introduction, the Veteran's claim for entitlement 
to a compensable rating for residuals of prostate cancer was 
previously remanded by the Board pursuant to Manlincon in order 
for the RO/AMC to provide the Veteran with a SOC.  A remand by 
the Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Review of the claims folder does not reveal 
that a SOC was issued regarding the claim for entitlement to a 
compensable evaluation for residuals of prostate cancer.  This 
must be rectified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing at 
the RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should be 
placed in the claims folder.

2.  Provide the Veteran a statement of the 
case with respect to the issue of 
entitlement to a compensable evaluation for 
residuals of prostate cancer.  The Veteran 
should be informed of the actions necessary 
to perfect an appeal on this issue.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

